Citation Nr: 1529864	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-32 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a psychiatric disorder, to include schizophrenia.

2.  Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and R.K.



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to March 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The RO found that no new and material evidence had been obtained to reopen the Veteran's claim for service connection for paranoid schizophrenia.

In May 2013, the RO confirmed and continued the previous denial of service connection for paranoid schizophrenia.

In May 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference at the RO; a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  A final, March 2011 Board decision denied the Veteran's claim; the Board found that new and material evidence had not been submitted to reopen the claim for service connection for a psychiatric disability, to include paranoid schizophrenia.  

2.   The evidence associated with the claims file since the March 2011 final denial relates to an unestablished fact necessary to substantiate the appellant's claim of service connection for a psychiatric disability, to include paranoid schizophrenia.  

3.  Resolving all doubt in favor of the Veteran, paranoid schizophrenia likely developed to a compensable level within a year of the Veteran's separation from service, and so is presumed to have been incurred in service. 


CONCLUSIONS OF LAW

1.  The March 2011 decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disability, to include paranoid schizophrenia.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for entitlement to service connection for paranoid schizophrenia have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is reopening the claim for service connection for a psychiatric disability, to include paranoid schizophrenia and granting service connection for paranoid schizophrenia.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.



II. New and Material Evidence Claim

The Veteran contends that he developed paranoid schizophrenia within a year of his March 1978 separation from service.  

The Veteran's service treatment records do not document any complaints of, or treatment for, a psychiatric disorder.  In a February 1979 report of mental status examination, the examiner found no psychiatric disorder.

Post-service VA medical records document treatment for a psychiatric disorder, including findings of persecution complex - maladjustment syndrome (March 1, 1979 record), severe paranoid personality disorder rule out paranoid schizophrenia (March 1, 1979 consultation), personality disorder (March 2, 1979 record), personality trait disorder (August 6, 1980),  and schizophrenia/overtly depression (November 22, 1980).

In a May 1982 rating decision, the RO denied service connection for a nervous disorder.

AOJ decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  The appellant did not file an application for review on appeal within one year of the decision.  Therefore, such decision is final.  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable as the AOJ received no evidence pertaining to this claim prior to the expiration of the appeal period.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

The Veteran subsequently filed additional claims for service connection for a psychiatric disorder, which the RO denied in rating decisions in August 1994, September 2000, November 2001, May 2002, and October 2003.  Following the October 2003 rating decision, the Veteran appealed his claim to the Board, which, following a March 2006 Board remand, denied reopening his claim in a November 2007 Board decision.  The RO denied another claim to reopen in August 2008; in May 2011 the Board again denied the Veteran's claim to reopen.  The Board's decisions were final and based on the entire record in the respective proceedings and upon consideration of all evidence and material of record and applicable provisions of law and regulation.  38 U.S.C.A. § 7104.  

Generally, a claim that has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the April 2012 claim, the appellant provided a March 2013 private medical opinion, by psychologist R.K., indicating that the Veteran could have had schizophrenia prior to service that was worsened by service.  Additionally, a  September 2013 VA examination found that the Veteran's schizophrenia was less likely as not incurred in or caused by service and that it was impossible to determine if the Veteran had an Axis I psychiatric disorder prior to service.
During a May 2015 hearing, psychologist R.K. also provided testimony as to the Veteran's schizophrenia worsening in service. 

The Board concludes that the new evidence of record constitutes evidence of a psychiatric disorder that may be caused or aggravated by service.  The additional evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim when considered with the old evidence.  The claim for entitlement to a psychiatric disability, to include paranoid schizophrenia, is reopened. 

III. Service Connection for Schizophrenia

I.  Applicable Law

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as psychoses, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

II. Factual Background and Analysis

In this case, the Veteran seeks entitlement to service connection for schizophrenia.  The Veteran contends that schizophrenia was aggravated by service or developed to a compensable level within the one year presumptive period following his March 1978 separation from service.  

The Veteran has a current diagnosis of schizophrenia.  (March 2013 private medical opinion, September 2013 VA examination).  As such, the question before the Board is whether his schizophrenia is etiologically related to his service.

The Board initially notes that while the Veteran does have a current diagnosis of a personality disorder, service connection is not possible for such a disorder.  (March 2013 private medical opinion).  Personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127. Therefore, to the extent that medical records show that the Veteran was diagnosed with personality disorder since service, the Board finds that service connection for such a disorder is legally precluded.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Also, the Board clarifies that the Veteran has not claimed, and the evidence associated with the current schizophrenia claim do not document, any other current Axis I diagnosis, other than polysubstance dependence, for which the Veteran has ever claimed service connection.  As such, to the extent that the Veteran might have received a psychiatric diagnosis other than schizophrenia prior to the current claim, service connection would not be possible as he does not have a current or recent diagnosis for any other Axis I psychiatric disorder not discussed above.  Thus, the current claim for service connection for a psychiatric disorder is limited to schizophrenia.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (providing that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  

Service treatment records are silent as to any complaints of, or treatment for, a psychiatric disorder, including the Veteran's February 1977 enlistment examination, a February 1978 report of mental status examination and August 1978 separation examination.  

Following the Veteran's March 1978 separation from service, VA medical records document that about a year following his discharge, medical providers suspected that he had schizophrenia (March 1979 VA consultation) and that the Veteran later received a diagnosis of schizophrenia (November 1980 VA medical record).  Subsequent medical records document multiple medical findings of, and treatment for, schizophrenia.  (September 1989 State of Missouri Depart of Mental Health Discharge Summary, May 2008 Minnesota Security Hospital).  

There are two opposing medical opinions directly addressing when the Veteran's schizophrenia developed and whether it is etiologically related to service.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran's treating medical provider, psychologist R.K., provided a March 2013 psychological update report and testimony at the May 2015 Board hearing.  The provider opined that the Veteran had some mental health problems prior to enlisting in the service and an abrupt worsening of mental health in service, which most likely met the criteria for schizophrenia.  (March 2013 report).  He also indicated that if it must be assumed that the Veteran's schizophrenia did not pre-exist service, there was evidence that schizophrenia existed within one year of his discharge from service.  (March 2013 report).  

Similarly, during the May 2015 Board hearing, psychologist R.K. noted that within a year of the Veteran's separation from service, he had a diagnosis of rule out schizophrenia.  R.K. indicated that while VA had not confirmed a diagnosis of schizophrenia after service at that time "most probably that's what it was and he still manifests many of the things that he manifested way back then."  R.K. further stated the Veteran had reported taking psychiatric medication prior to service and opined that something happened in service to make the Veteran's mental health worse.  He determined that "knowing the biological course of the illness...age that he was at...service...generally where it manifests."  

In contrast, a September 2013 VA examiner noted that the Veteran had not been diagnosed with or treated for an Axis I mental disorder during service and that the first record and that the first note of rule out schizophrenia occurred in March 1979.  However, he noted that the Veteran's symptoms at that time were not consistent with schizophrenia, but a personality disorder.  The examiner also noted that as there were no pre-service mental health records to review, it was impossible to determine whether the Veteran had an Axis one mental disorder prior to service.  The examiner specifically found that the Veteran's schizophrenia was less likely as not incurred in or caused by a diagnosis or incident that occurred while he was on active duty.  

The Board notes that the Veteran's February 1977 enlistment examination did not document any psychiatric abnormalities.  Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (emphasis added).  

While R.K. has found that the Veteran's schizophrenia pre-existed service (March 2013 medical opinion, May 2015 Board hearing), the September 2013 VA examiner found that he was unable to make such an opinion given the evidence of record.  Thus, the evidence is not clear and unmistakable that the Veteran's schizophrenia pre-existed service.  Consequently, the presumption of soundness is not rebutted under 38 U.S.C.A. § 1111, and the claim is one for service connection based on service incurrence.

The record is clear that the medical records from during service do not document any complaints of, or treatment for, a psychiatric disorder.  Also, at most, within a year of the Veteran's discharge from service, the Veteran had a diagnosis of rule out schizophrenia, but not an actual diagnosis of schizophrenia.  However, the Board finds that the Veteran having received psychiatric treatment within a year of service for possible schizophrenia is highly probative to the question of whether he developed schizophrenia within a year of his discharge from service.

Additionally, psychologist R.K. provided an in-depth discussion of the Veteran's background and current functioning.  He also has indicated review of, and discussed, relevant service treatment records and VA medical records in determining that the Veteran's schizophrenia was related to service.  Furthermore, R.K. reported having a 10 year history of treating the Veteran and provided an in-depth history and consideration of the Veteran's lay statements regarding his psychiatric symptoms in service and following service.  Thus, the Board finds R.K.'s opinion competent and credible.  The Board also finds the thorough and comprehensive opinion provided by the September 2013 VA examiner competent and credible.  Here, there is simply a disagreement between two mental health experts on whether the Veteran's schizophrenia is related to service.  As there is competent and credible medical opinion evidence in favor of the claim and against the claim, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Also, the Veteran received mental health treatment within one year of his discharge from service.  The Board further resolves reasonable doubt in favor of the Veteran that his schizophrenia likely manifested to a compensable degree within one year of his discharge from service.  Thus, the Veteran's schizophrenia is presumed to have been incurred in service.


ORDER

As new and material evidence has been received to reopen a claim for an acquired psychiatric disorder, to include schizophrenia, the appeal is granted.

Service connection for schizophrenia is granted.



____________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


